DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. (WO2010061604) in view of Stromme (PGPUB 20040010352 of record).

Regarding claim 1, Teraoka discloses a camera module which is attached to a vehicle and works to capture an image of an outside view from the vehicle, comprising: 
an imager (3a) which captures an image of an outside view (Abstract); 
a lens set which includes an outside view lens (20) and a small-diameter lens (10) located closer to the imager than the outside view lens is and through which light from the outside view passes to form an image in the imager (Fig. 2); 
a lens barrel in which the lens set is disposed (50); and 
an inner lens barrel (30) which is fit in the lens barrel and has the small-diameter lens disposed therein (See at least Fig. 4), 
wherein the lens barrel includes a lens barrel axial force applying portion which retains the outside view lens using an axial force oriented along an optical axis of the lens set (50 applies an axial force using an edge portion that fits on lens 20), and 
wherein the inner lens barrel is disposed between the small-diameter lens and the outside view lens (See at least Fig. 4) and has an axial force-transmitting portion (40) which transmits the axial force from one of the small-diameter lens and the outside view lens to the other (40 applies an axial force on both lenses as shown in Fig. 4), 
wherein the small-diameter lens is smaller in diameter than the outside view lens (See at least Fig. 4), 
wherein the outside view lens has a rear supporting surface extending substantially perpendicular to the optical axis (See at least Fig. 4 where lens 10 includes a step at the edge, which is perpendicular to the optical axis), and 
wherein the axial force-transmitting portion is arranged between the outside view lens and the small-diameter lens in contact with the rear supporting surface of the outside view lens (Fig. 4 shows 40 in direct contact with the peripheral edge and rear portion of the outside view lens).
Teraoka does not disclose wherein the camera module is attached to an inner side of a windshield of the vehicle.
However, Stromme teaches a camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle ([0024] and Fig. 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Teraoka and Stromme such that the camera was placed behind the windshield of the vehicle motivated by reducing the risk of damage the device from a bumper to bumper collision.

Regarding claim 2, modified Teraoka discloses wherein the outside view lens has an optical surface which faces the outside view and a step located outside the optical surface in a radial direction of the outside view lens (Fig. 4), and wherein the lens barrel axial force applying portion exerts the axial force on the step (Fig. 4).

Regarding claim 3, modified Teraoka discloses wherein the step is located radially outside the small-diameter lens includes a small-diameter contact surface that contacts the axial force-transmitting portion (Fig. 4), 
wherein, with reference to the optical axis of the lens set, the small-diameter contact surface is disposed radially inward relative to a position of the step of the outside view lens (Fig. 4), and
wherein the axial force-transmitting portion is placed in contact with the outside view lens and shaped to protrude radially inside an outer peripheral surface of the small-diameter lens (Fig. 4).

Regarding claim 7, Teraoka discloses a camera module which is attached to a vehicle and works to capture an image of an outside view from the vehicle, comprising: 
an imager (3a) which captures an image of an outside view (Abstract); 
a lens set (20 and 10) which includes an outside view lens through which light from the outside view passes to form an image in the imager (Fig. 2); and 
a lens barrel in which the lens set is disposed (50); and 
wherein the outside view lens has an optical surface facing the outside view and a step formed in a front surface of the of the outside view lens and located outside the optical surface in a radial direction of the outside view lens (Fig. 24), 
Page 3 of 11Responsive to Office Action mailed January 11, 2022the step includes a front supporting surface and a lens side surface (Fig. 24), 
the front supporting surface is of an annular shape with a flat face and oriented perpendicular to an optical axis of the lens set (Fig. 24), and 
the lens side surface is of a hollow cylindrical shape and arranged coaxially with the optical axis (Fig. 24), 
wherein the lens barrel includes a lens barrel axial force applying portion which retains the step using an axial force oriented along an optical axis of the lens set (50 applies a force along the optical axis onto lens 20).
Teraoka does not disclose wherein the camera module is attached to an inner side of a windshield of the vehicle.
However, Stromme teaches a camera module which is attached to an inner side of a windshield of a vehicle and works to capture an image of an outside view of the vehicle ([0024] and Fig. 3).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Teraoka and Stromme such that the camera was placed behind the windshield of the vehicle motivated by reducing the risk of damage the device from a bumper to bumper collision.

Regarding claim 8, modified Teraoka discloses wherein the lens barrel includes a retainer body (530b) retaining an outer periphery of the outside view lens (Fig. 24) and an axial force-applying retainer which includes the lens barrel axial force applying portion (530b applies an axial force to 20 via 543b), the axial force-applying 10retainer being held by the retainer body and exerting the axial force from the lens barrel axial force applying portion on the outside view lens (Fig. 24 where 530b applies an outside force to 540b to hold it in position).

Regarding claim 9, modified Teraoka discloses wherein an outer diameter of the inner lens barrel is substantially identical to an outer diameter of the outside view lens (Fig. 4).

Regarding claim 10, modified Teraoka discloses wherein the outside view lens engages the lens barrel along a lens barrel inner peripheral wall of the lens barrel (Fig. 4).

Regarding claim 11, Teraoka discloses a camera module attached to a vehicle to capture an image of an outside view from the vehicle, comprising: 
an imager (3a) which captures an image of an outside view of the vehicle (Abstract); 
a lens set (20 and 10) through which light from the outside view passes to form an image in the imager (Fig. 2), the lens set comprising an outside view lens (20) and a small-diameter lens (10), the small-diameter lens located closer to the imager than the outside view lens (Fig. 4); 
a lens barrel (50) within which the lens set is disposed; 
an inner lens barrel (30) configured to fit within the lens barrel (Fig. 4), the small-diameter lens being disposed within the inner lens barrel (Fig. 4); and Page 4 of 11

a lens barrel axial force applying portion (40) configured to apply an axial force to the outside view lens and the inner lens barrel (Fig. 4), the axial force retaining the outside view lens between the lens barrel axial force applying portion and the inner lens barrel (Fig. 4), 
wherein an outer diameter of the inner lens barrel is substantially identical to an outer diameter of the outside view lens (Fig. 4).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Stromme and further in view of Cho et al. (PGPUB 20140160581).

Regarding claim 4, modified Teraoka does not disclose wherein an inner peripheral wall of the inner lens barrel has a plurality of inner convex portions which radially inwardly protrude and have inner peripheral cylindrical surfaces retaining the small-diameter lens.
However, Cho teaches a lens barrel device wherein an inner peripheral wall of the inner lens barrel has a plurality of inner convex portions (55, [0047]) which radially inwardly protrude (Figs. 7 and 8) and have inner peripheral cylindrical surfaces retaining a rear lens (Fig. 7 and 8).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Teraoka and Cho such that the inner peripheral wall included a plurality of inner convex portions motivated by compensating for manufacturing error ([0048]).


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka in view of Stromme and further in view of Chen (PGPUB 20080019028).
	
Regarding claim 5, modified Teraoka does not disclose wherein the inner lens barrel has an outer peripheral wall equipped with a plurality of outer convex portions which protrude radially outwardly and are retained by an inner peripheral wall of the lens barrel.
However, Chen teaches a lens barrel comprising an inner (30) and outer barrel (60) wherein the inner lens barrel has an outer peripheral wall equipped with a plurality of outer convex portions which protrude radially outwardly and are retained by an inner peripheral wall of the lens barrel (Claim 9 and Fig. 7 where it is shown that protrusions from the inner barrel engage the outer barrel).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Teraoka and Chen such that the inner and outer barrel were engaged by a plurality of convex protrusions from the inner wall motivated by improving impact resistance ([0010]).

Regarding claim 6, modified Teraoka discloses wherein the inner peripheral wall of the lens barrel has a plurality of lens barrel protrusions which radially inwardly protrude and have partial cylindrical surfaces retaining the outer convex portions, respectively (43 or 44 or 20 as seen in Fig. 7 of Chen).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872